DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 14 March 2021 is acknowledged and has been entered. 
	Status of the Claims
	Claims 19-21 have been cancelled.
	Claims 17 and 18 have been withdrawn.
	New claim 23 has been submitted.
	Claims 1-16, 22 and 23 are presented for examination on the merits.
Note on claim interpretation: 
The claims have been amended to broaden the claims to a system of “processing” instead of “extracting”, which could still come under the rubric of such a general term as “processing”.
For the purposes of examination, the claims are given their broadest reasonable interpretation in light of the specification (BRI). In the instant case the claims are drafted extremely broadly as to encompass the generic method of solvent extraction of plants. Indeed, the BRI of the broadest claim 1 would read on a coffee or espresso machine, which extracts essential elements from plant material (i.e., ground coffee beans) by delivering a fluid (i.e., hot water) into a vessel containing the ground beans and outputting the extraction product from the vessel/machine into a cup. It would appear that the uniqueness of the instant invention lies in the design and use of the “nozzle”. Where applicant acts as his or her own lexicographer to specifically define a term of a Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). However, this term is not specifically defined by the Applicant so the standard definition is used, which is: a short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of fluid.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall the claims are rendered vague and indefinite by the apparent inconsistent use of terms. That is -- what is the difference between “liquid” and “liquid solvent” and “fluid”. For example, the specification recites in paragraph [0012] that the nozzle may include one or more surfaces that includes one or more holes for passing a liquid (gas, liquid, or both). It is not clear how a liquid can be a gas at the same time. Perhaps Applicant means that the extraction solvent may be a liquid or gas(?). For example, 

Note: Given the indefiniteness of the claims, it is difficult to determine with any precision the scope of the claimed method. But, in order to expedite examination and practice compact prosecution, the claims as drafted are given their BRI, which as stated previously appears to encompass the generic method of extraction of plant phytochemicals (e.g., SFE with liquid carbon dioxide). Hence the prior art rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 6, 8, 9, 13-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hospodor et al. (US 9,358,259) and Jones (9,327,210) in view of Whittle et al. (US 7,344,736) and Aladic et al. (2014).
	Hospodor et al. beneficially teaches a method of cannabinoid extraction comprising: circulating the solvent or cannabis plant matter solvent slurry with a solvent pump, into and out of a vessel (i.e.,hopper) and back through the solvent pump; separating the cannabis plant matter from the solvent enriched with cannabinoids and directing the solvent enriched with cannabinoids into a solvent tank through a filter; separating the cannabis plant matter from the solvent enriched with cannabinoids. The extractor device is further disclosed as having a nozzle inside of the hopper.  A first series of process steps for using some embodiments of the invention when cannabis plant material is contained within the hopper: a. The hopper is filled with cannabis plant material, typically by an operator. b. The hopper is then sealed before transferring solvent to the hopper. c. Solvent is transferred into the hopper. d. Solvent is circulated through at least the hopper and through at least one solvent pump. e. Solvent circulation is stopped and the solvent enriched with cannabinoids is drained or transferred to the solvent tank. f. Wetted cannabis plant matter is dried. g. The apparatus is put into an idle state. h. cannabis plant matter is removed from the apparatus. i. The process is then repeated. In other embodiments the hopper and other parts of the system including pipes are filled with solvent from the solvent tank using vacuum. The term pipe or pipes in this disclosure refers to hard pipe, flexible pipe, hoses, couplings, tubes, or other connections capable of transferring liquids or gases 
	 Similarly, Jones beneficially teaches an extraction device, comprising: a solvent chamber having a solvent chamber return inlet, the solvent chamber structured to store a solvent having a stored solvent volume; a solvent chamber-plant material chamber connector having a first end and an opposing second end, the first end attached to the solvent chamber and structured to receive solvent released from the solvent chamber; a plant material chamber attached to the second end of the solvent chamber-plant material chamber connector, the plant material chamber in fluid communication with the solvent chamber and structured to receive the solvent released from the solvent chamber, the plant material chamber structured to house plant material and to expose the received solvent to the plant material to produce a solvent-extract solution; a plant material chamber-collection chamber connector having a first end and an opposing second end, the first end attached to the plant material chamber and structured to receive the solvent-extract solution from the plant material chamber; a collection chamber attached to the second end of the plant material chamber-collection chamber connector, the collection chamber in fluid communication with the plant material chamber and structured to receive the solvent-extract solution from the plant material chamber, the solvent-extract solution including extracted plant material extracts produced from the exposure of the solvent to the plant material and solvent; a collection chamber-solvent return connector having a first end and a second end, the first end of the collection chamber-solvent return connector attached to the collection chamber and structured to receive the solvent in a gaseous form; and a solvent return attached 
	Whittle et al. beneficially teach the use of liquid carbon dioxide (CO2) to extract cannabinoids from cannabis plant material. It is disclosed that the extraction with liquid CO2 is preferably carried out at a temperature between 8 and 12 Co. 
	Aladic et al. beneficially teach that low temperatures of extraction, reduced energy consumption, high product quality, and absence of solvent in extracts are only a few of the numerous advantages that the supercritical fluid extraction technique can provide as opposed to traditional methods of extraction. Specifically disclosed is a method of extracting cannabis oil from cannabis with CO2 in a newly designed supercritical fluid extraction system at pressure of 25 MPa and temperature of 45 °C with a CO2 mass flow rate of 1.2 kg/h (see figure 1). The extracts were collected at 1.5 MPa and 25 °C. The extraction vessel is described as a 500 mL volume with a rod is drilled (center hole), upper inside part of the extraction cell was polished to plug well 2 is precooled through the SS coil at –18 °C, cooled by ethylene glycol/ethanol cooling bath. A check valve is located after the pump to prevent eventual CO2 flow disorders. Supercritical CO2 extraction of oil from press cake was carried out with the supercritical fluid extraction system, where the oil was extracted almost completely (only 0.39 % of the oil remained in the cake after extraction). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ carbon dioxide extraction of essential elements from plants such as cannabis, since SFE is a known method in the field as shown by the cited prior art. In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 . See Philips v. Google & Microsoft 2020
	The cited references do not explicitly disclose that the use of liquid nitrogen as a cooling agent to produce a cryogenic state. However, extracting under cooled conditions is taught and liquid nitrogen is a well-known method of producing chilled conditions.The adjustment of these and/or other particular conventional working conditions (e.g., use of liquid nitrogen for cooling, design of nozzle to alter the conditions such as pressure, flow rate, etc.) is deemed merely a matter of judicious selection, design choice, and routine optimization which is well within the purview of the skilled artisan.
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her. 
Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant’s amendments/arguments, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of the previous Office action have been withdrawn. Though some indefinite issues remain regarding claim 7 discussed above.


Applicant asserts that: Individually or when combined Hospodor, Jones, Whittle, and Aladic-2014 do not include all of the limitations included in the Applicant's independent claims at least because these references do not disclose an elongated nozzle extending from an upper portion of the vessel, through a central portion of the vessel, and to a bottom portion of the vessel, the nozzle including one or more holes for passing a fluid from an inside portion of the nozzle to an outside portion of the nozzle when the plant matter is processed, and introducing the fluid through the one or more holes of the nozzle to a central portion of the vessel as presently clamed.
However, a device claimed at such a high level of generality without specifics is deemed to be a matter of design choice and routine optimization well within the purview of the skilled practitioner. Applicant has not provided any evidence of surprising/unexpected results obtained by the particular arrangement of components, which would of course be evidence of nonobviousness. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the claimed invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655